EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 08 March 2022 and the Examiner-Initiated Interview conducted on 23 March 2022. Claims 1 and 3-11 are currently pending.
Response to Arguments
The applicant’s arguments, see numbered pages 8-13, filed 08 March 2022, with respect to the amendments to claims 1 and 3-11 have been fully considered and are persuasive. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Ballarini on 23 March 2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
	In line 13, the phrase “a recessed and mark” now reads:
--a recessed mark--


Claim 3 has been amended as follows:
	In line 2, the phrase “said two-fixing screws” now reads:
--said fixing screws--
Claim 4 has been amended as follows:
	In line 2, the phrase “said at fixing screws” now reads:
--said fixing screws--
Claim 5 has been amended as follows:
	In line 2, the phrase “with respect to the an axis” now reads:
--with respect to an axis--
Claim 10 has been amended as follows:
	In lines 2-3, the phrase “the two distinct bone fragments” now reads:
--the two bone fragments--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775